DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
Receipt is acknowledged of a request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e) and a submission, filed on 27 August 2021. The submission, however, is not fully responsive to the prior Office action because the amended claims filed on 27 August 2021 represent an impermissible shift of the claimed invention in the present application. 
It is respectfully noted that Applicant(s) cannot file a Request for Continued Examination (RCE) to obtain continued examination on the basis of claims that are independent and distinct from the claims previously claimed and examined as a matter of right (i.e., Applicant(s) cannot switch inventions) (see at least: MPEP 706.07(h)(VI); MPEP 821.03; and 37 CFR 1.145).  Here, as outlined in further detail below, the current claims are distinct from the originally and previously presented claims for which Applicant has already received an action on the merits.  The originally and previously presented claimed subject matter (which has now been cancelled) was directed to a technique for intercepting a target aerial vehicle in which maneuvering of an interceptor aerial vehicle is performed using direct visual observation of the interceptor aerial vehicle and the target aerial vehicle to maneuver the interceptor aerial vehicle (see for example: Pg. 17, lines 22-24, and Pg. 21, lines 1-3 of the Specification), with an emphasis on deployment devices utilized to intercept the target aerial vehicle.  In contrast, the claims filed 27 August 2021 are directed to a technique for intercepting a target aerial vehicle in which maneuvering of an interceptor aerial vehicle is performed using indirect visual observation, via a ground control station (GCS), by having the interceptor aerial vehicle and the target aerial vehicle be displayed, with an emphasis on how this information is presented on the display, such as how a size of the vehicles appears on the display (see for example: FIGS. 4A-4D, and Pg. 19, lines 14-22).  The claims originally presented and acted upon by the Office on their merits determine the invention elected by an applicant in the application, and in any request for continued examination (RCE) filed for the application.  Subsequently presented claims to an invention other than that acted upon present an impermissible shift of the invention being claimed (see at least: MPEP 818.02(a)).
Accordingly, the amendment filed on 27 August  canceling all claims drawn to the elected invention and presenting only claims drawn to a non-elected invention is non-responsive (MPEP § 821.03) and has not been entered. The remaining claims are not readable on the elected invention because the cancelled claims and the remaining claims are directed to distinct species.
The cancelled claims (i.e., the previously presented claims for which Applicant has received an action on the merit) were directed to relying on direct visual observation of the interceptor aerial vehicle and the target aerial vehicle to maneuver the interceptor aerial vehicle (see for example: Pg. 17, lines 22-24, and Pg. 21, lines 1-3 of the Specification), with an emphasis on deployment devices utilized to intercept the target aerial vehicle.
The remaining claims (i.e., the new claims) are directed to relying on indirect visual observation of the interceptor aerial vehicle and the target aerial vehicle to maneuver the interceptor aerial vehicle (see for example: FIGS. 4A-4D, and Pg. 19, lines 14-22) by displaying, on the display, both the target aerial vehicle and the interceptor aerial vehicle, with an emphasis on how this information is presented on the display (e.g., how a size of these vehicles appears on the display).
The species are independent or distinct because, as disclosed, the different species have mutually exclusive characteristics for each above-identified species. In particular, the different species contain different features regarding maneuvering of the interceptor aerial vehicle (direct visual observation vs. indirect visual observation) along with different emphasized features (emphasis on the deployment devices vs. emphasis on information being display).  Here, the characteristics of the previously presented claims do not require displaying both the interceptor aerial vehicle and the target aerial vehicle on a display, along with how a size of these vehicles would appear on the display (i.e., features directed to the indirect visual observation).  In contrast, the characteristics of the new claims do not require direct visual observation for maneuvering the interceptor aerial vehicle to a position to engage the target aerial vehicle, nor do they require specific structural characteristics of the deployment devices that were previously claimed.  Accordingly, a prior art reference teaching reliance on direct visual observation to maneuver the interceptor aerial vehicle to a position to engage the target aerial vehicle, along with specific structural characteristics of deployment devices would not likely teach using indirect visual observation to maneuver the interceptor aerial vehicle to a position to engage the target aerial vehicle, along with the details regarding how a size of a vehicle appears on a display. Similarly, a prior art reference teaching reliance on indirect visual observation to maneuver the interceptor aerial vehicle to a position to engage the target aerial vehicle, along with the details regarding how a size of an aerial vehicle appears on the display would not likely teach using direct visual observation to maneuver the interceptor aerial vehicle to a position to engage the target aerial vehicle, along with specific structural characteristics of deployment devices.  In addition, these species are not obvious variants of each other based on the current record.  
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).  For example, the embodiment of the new claims would require search queries/terms such as displaying the interceptor aerial vehicle and the target aerial vehicle, and how the size of each of these vehicles appears on the display which was not have been required when previously searching the cancelled claims because the cancelled claims were directed to an embodiment of controlling the interceptor aerial vehicle to engage the target aerial vehicle by direct visual observation, and the focus of the search was directed to structural details, for which four actions on the merits have been issued.  It is unlikely that a search for utilizing direct visual observation to maneuver the interceptor aerial vehicle along with the structural details of at least the deployment devices will identify references teaching displaying both the interceptor aerial vehicle and the target aerial vehicle, and how the size of a vehicle appears on the display. Similarly, it is unlikely that a search for using indirect visual observation to control the interceptor aerial vehicle by displaying both the interceptor aerial vehicle and the target aerial vehicle, along with features directed to how a size of a vehicle appears on the display will identify references teaching using direct visual observation to maneuver the interceptor aerial vehicle to a position to engage the target aerial vehicle.
In the instant application, the claims to be prosecuted must be directed to the originally and previously presented claimed invention.  If Applicant wishes to pursue prosecution of the new claims filed 27 August 2021, Applicant is invited to file these claims as part of a different and new non-provisional application claiming benefit of an earlier filing date associated with the instant application. 

Since the above-mentioned amendment appears to be a bona fide attempt to reply, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD UNDER 37 CFR 1.136(a) ARE AVAILABLE but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADEEM N ODEH whose telephone number is (571)272-8925. The examiner can normally be reached M-F, 9 a.m. - 5 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571.272.2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nadeem Odeh/Primary Examiner, Art Unit 3669